Citation Nr: 1417498	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  12-17 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for sleep apnea. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from August 1976 to December 1998.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the North Little Rock, Arkansas Department of Veterans Affairs (VA) Regional Office (RO).  In February 2013, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

The Veteran alleges that symptoms of his sleep apnea (e.g. snoring and interrupted breathing) became manifest in service and have persisted since; he also claims that his sleep apnea is secondary to his service-connected hypertension.   

At the February 2013 hearing the Veteran testified that sleep apnea was diagnosed at a private clinic in San Antonio in 2008.  The only record in the claims file from San Antonio is in dated September 2011.  Furthermore, he testified that he received ongoing treatment for sleep apnea in 2012; there is only one record of treatment in 2012 associated with the record.  As the first postservice evaluation/diagnosis and treatment of a disability for which service connection is sought is likely to contain information pertinent to the claim and complete records of subsequent treatment may contain additional pertinent information, records of such evaluations and treatment must be sought.  38 C.F.R.§ 3.159(c)(1).

While the Veteran has a current diagnosis of sleep apnea, the record does not show that sleep apnea was manifested in service or that there was continuity of related symptoms postservice.  If records received pursuant to development sought suggest that sleep apnea may be related to his service, the Veteran should be afforded a VA examination to secure a nexus opinion in this matter.  38 C.F.R. § 3.159(c)(4).  
Accordingly, the case is REMANDED for the following:

1. The RO should ask the Veteran to identify the providers of all evaluations and/or treatment he has received for sleep apnea, and to provide the authorizations necessary for VA to obtain all outstanding records of any such private evaluations or treatment he has received (specifically from the Sleep Therapy and Research Center and Arkansas Pulmonary Sleep and Infectious Disease).  The RO should secure for the record copies of the complete clinical records of all evaluations and treatment from the providers identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to a VA request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2. When the development requested above is completed, and if the records received suggest the Veteran's sleep apnea has persisted since service (or may otherwise be related to his service or to a service-connected disability), the RO should arrange for the Veteran to be examined by an appropriate physician to determine the likely etiology of the sleep apnea. In such case, the Veteran's record, to include this remand, must be reviewed by the examiner in conjunction with the examination. Upon examination/interview of the Veteran, and review of pertinent medical history, the examiner should provide opinions that respond to the following: 

a. What is the likely etiology of the Veteran's diagnosis of sleep apnea? Specifically, is it at least as likely as not (a 50 % or greater probability) that it was incurred during his active service? 

b. If the sleep apnea is not found to have been incurred in service, is it at least as likely as not (a 50 % or greater probability) that it was either caused or aggravated by (increased in severity due to) the Veteran's  service-connected hypertension?

The examiner must explain the rationale for all opinions, citing to supporting clinical data as appropriate. 

3. The RO should then review the record and readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

